Citation Nr: 0617077	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Attorney


INTRODUCTION

The veteran served on active duty from July 1995 to July 1999 
and from January 2002 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO reinstated the veteran's service connected 
disability compensation effective October 2002 and increased 
his disability rating from noncompensable to 10 percent 
disabling for a low back strain. 


FINDING OF FACT

The veteran's low back strain is characterized by limited 
forward flexion of the thoracolumbar spine to 60 degrees. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for low back strain have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1992); 38 C.F.R. §§ 4.1, 4.40, 
4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the rating criteria for disabilities of 
the spine were revised in August 2003, effective September 
26, 2003. See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2005)). VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran. If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

In assigning the 10 percent rating in June 2003, the RO 
applied the version of the rating criteria that was 
previously in effect. In the October 2004 statement of the 
case, the RO considered and applied the revised rating 
criteria in continuing the 10 percent rating. The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to him. 
See Bernard v Brown, 4 Vet. App. 384 (1993).

According to the original rating criteria, Diagnostic Code 
5295, which applied to low back strain, provided for a 20 
percent evaluation if the symptoms were muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 10 percent evaluation 
applied if the symptoms consisted of characteristic pain on 
motion. 38 C.F.R. § 4.71a (1992).

Subsequent to September 2003 amendments, lumbosacral strain 
is evaluated under Diagnostic Code 5237.  The General Rating 
Formula for Diseases and Injuries of the Spine is used to 
evaluate Diagnostic Code 5237. With or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent rating applies if forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. For forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, a 10 percent rating applies. 38 C.F.R. § 4.71a 
(2005). Note 4 of the General Rating Formula for Diseases and 
Injuries of the Spine requires that each range of motion 
measurement be rounded to the nearest five degrees. 

The veteran asserts that he is entitled to a higher 
disability rating because his symptoms are now worse than 
when previously rated.  In support of his claim, he contends 
that he experiences back spasms, is occasionally unable to 
stand up straight, and has missed work as a result of his 
symptoms.  He complains of an increase in low back pain 
beginning in 2003, especially when lifting objects over forty 
pounds and when bending.  He asserts that he experiences pain 
that originates on the right side of his lower back and 
radiates down the back of his right leg to his right foot.

The veteran underwent a VA spine examination in August 2004.  
The VA physician examined the site of origination and did not 
observe muscle spasm or pain on percussion.  Further, the 
physician observed the range of motion in the veteran's back 
and measured flexion to 60 degrees and extension to 30 
degrees, with limitation caused by pain.  On repetition, the 
physician measured flexion to 55 degrees and extension to 45 
degrees, again with limitation caused by pain.  Passive 
flexion was measured to 60 degrees with passive extension to 
45 degrees.  The veteran performed side bends to the left to 
25 degrees without pain; however, he experienced pain when 
performing side bends to the right to 30 degrees.  The 
veteran was also able to perform pelvis rotations to 20 
degrees on both the left and right side without pain.  

The evidence indicates that the veteran's range of motion for 
forward flexion is between 55 degrees and 60 degrees.  
Although his combined range of motion for the thoracolumbar 
spine is greater than 120 degrees and he does not suffer from 
abnormal gait or spinal contour; it is not required or 
expected that all cases will show all findings specified by 
the rating schedule.  Furthermore, where the Diagnostic Code 
provides more than one rating requirement to assess the 
severity of a disability, only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  
Since one of the three requirements for a 20 percent rating 
has been met, a higher disability rating is warranted.  In 
addition, were the veteran's current symptoms assessed under 
the original rating criteria, Diagnostic Code 5295 would 
require the assignment of a 20 percent rating; as he 
experiences loss of lateral spine motion in the standing 
position bilaterally. 

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During his 
August 2004 VA examination, the veteran exhibited pain and 
limitation of motion in forward flexion of the thoracolumbar 
spine.  However, the examiner did not note complaints or 
clinical evidence of weakness, excess fatigability, or lack 
of coordination when assessing the veteran's disability 
picture.  The veteran reported that there is no limit to how 
far he can walk on level ground, that he has not fallen, and 
that his gait is steady.  Consequently, a rating in excess of 
20 percent is not warranted for service-connected lumbosacral 
strain under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board must consider whether an 
extraschedular rating may be in order.  The Board does not 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), and given the circumstances of this case, 
there is no basis to refer this matter to the designated VA 
officials for consideration of an extraschedular rating.  
Extraschedular ratings are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, such as to render 
impractical the application to the regular schedular rating 
standards.  

There is no evidence that the veteran's low back strain has 
resulted in frequent hospitalizations during the time period 
relevant to his December 2002 claim for an increased rating.  
Similarly, the evidence does not indicate that his service-
connected disability precludes him from securing and 
following substantially gainful employment or causes marked 
interference with employment.  Although the veteran states 
that he has missed work as a result of his low back pain, in 
the absence of evidence documenting interference with 
employment or other exceptional or unusual circumstances, the 
veteran's service-connected low back strain disability alone 
does not place him in a position different from other 
veterans with a 20 percent rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim; on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim. VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf. VA will also request that he 
provide any evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO. The Court also held, however, that 
providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant. 
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
that he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf by letter dated January 2003. The RO informed the 
veteran of the evidence required to substantiate his claim 
for an increased rating by letter dated May 2005.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim. Quartuccio, 16 Vet. App. at 187.

Although notice regarding the evidence the veteran may submit 
to substantiate his claim was sent subsequent to the June 
2003 decision, the veteran has had more than two years 
following the initial notice to submit additional evidence or 
identify evidence for the RO to obtain.  Although the veteran 
submitted medical records with regard to new claim for 
service connected disability, he did not submit evidence with 
regard to his increased rating claim for low back strain.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
Thus, VA has satisfied its duty to notify the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and furnished him with VA spine examination 
on August 2004.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

A 20 percent rating for strain, low back, is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits. 




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


